
	
		I
		112th CONGRESS
		1st Session
		H. R. 2439
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Stivers (for
			 himself, Mr. Bachus, and
			 Mr. Garrett) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Federal Housing Enterprises Financial Safety
		  and Soundness Act of 1992 to authorize the Federal Housing Finance Agency, as
		  receiver of Fannie Mae or Freddie Mac, to revoke the charters of such
		  enterprises or any limited-life regulated entity established under such
		  receivership.
	
	
		1.Short titleThis Act may be cited as the
			 Removing GSEs Charters During
			 Receivership Act of 2011.
		2.Authority of
			 receiver to revoke enterprise charter on wind-up or termination of limited-life
			 regulated entitySection 1367
			 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 (12 U.S.C. 4617) is amended by striking subsection (k) and inserting the
			 following new subsection:
			
				(k)Authority of
				receiver To revoke enterprise charterThe Agency as receiver of an
				enterprise—
					(1)may revoke the
				charter of the enterprise; and
					(2)shall, not later than the winding up or
				termination, in accordance with subsection (i)(6), of the limited-life
				regulated entity established with respect to such enterprise, revoke the
				charter of such
				enterprise.
					.
		
